Citation Nr: 0806333	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-01 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a total hysterectomy 
with a bilateral salpingoophorectomy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1976 to 
October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.

The Board notes that in a February 2004 communication to VA, 
the Texas Veterans Commission, sought to reopen the veteran's 
claim of service connection for an in-service tubal ligation.  
The RO, in the April 2004 rating decision, characterized the 
issue as a claim to reopen.  Although the RO referenced the 
request to reopen, it did not perform the new and material 
analysis required by the regulations.  This is referred to 
the RO for appropriate action.

The Board will address the instant issue as an original claim 
for service connection for a total hysterectomy with a 
bilateral salpingoophorectomy based upon the October 2003 
communication to VA.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's post-service total hysterectomy with a 
bilateral salpingoophorectomy is attributable to her period 
of active service.


CONCLUSION OF LAW

The criteria of service connection for a total hysterectomy 
with a bilateral salpingoophorectomy have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran contends that she had undiagnosed uterine 
fibroids while in service, and underwent a post-service total 
hysterectomy with a bilateral salpingoophorectomy to 
alleviate the symptoms associated with the fibroids.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

While in service, the veteran's service medical records 
(SMRs) reflected routine gynecological examinations.  
Throughout service, the veteran's uterus was considered of 
normal shape, size and consistency.  

The veteran reported bilateral pain in the area of the 
ovaries during an August 1976 medical treatment.  She was 
assessed as having an infection and treated.  The veteran 
indicated that she experienced menstrual irregularities.  

In May 1978, the veteran reported pain during intercourse.  
In July 1978, she reported brown vaginal discharge.  

In March 1979, the veteran complained of weight gain, 
tiredness and spotting between menses.  

In an August 1980 gynecological treatment note, the veteran 
complained of heavy flow associated with her menses.  

In April 1982, the veteran complained of cramping and 
breakthrough bleeding.  She reported no dysuria, discharge, 
burning, itching or fever, but noted experiencing heavy 
bleeding and cramping.  She was provisionally diagnosed as 
having dysmenorrheal and breakthrough bleeding.  

In July 1983, the veteran complained of lower abdominal pain 
with nausea and fatigue.  Again in September 1983, the 
veteran complained of suprapubic cramping and nausea.  She 
was assessed as having lower abdomen pain of unknown 
etiology.  

In an October 1986 note, the veteran sought treatment due to 
complaints of nausea, dizziness, blurred vision, nocturia and 
throbbing headaches.  

In a November 1987 treatment note, the veteran sought 
treatment complaining of three missed menses.  At the time, 
the veteran complained of nausea, fatigue and breast 
tenderness.  Upon physical examination, the veteran's uterus 
was noted to be small and firm.  She was assessed as having 
amenorrhea.  At that time, the veteran also requested a tubal 
ligation.  
The veteran reported irregular menses during a January 1988 
examination.  Again, she was assessed as having amenorrhea.  

In March 1988, the veteran underwent a tubal ligation.  Prior 
to the surgery, she was advised that the surgery might not 
help her irregular or heavy menses.  

In a June 1992 treatment note, the veteran described her 
mother's diagnosis of and death due to ovarian cancer.  The 
physician discussed the need for surveillance of the 
situation and the possibility of a future oophorectomy.  The 
physician also discussed the possibility of using an 
ultrasound to monitor the situation, she discussed the CA 125 
and she discussed the importance of undergoing yearly pelvic 
examinations.  

Upon retirement, there was no condition related to the 
veteran's reproductive organs noted during her separation 
physical.  In fact, the veteran's Pap smear was returned as 
normal.  

In private treatment records, dated after retirement from 
service, the veteran complained of irregular menses and 
cramping.  

Upon a May 2002 ultrasound of the pelvis, the physician noted 
a soft tissue collection on the right side of the uterus.  He 
noted it could either be a uterine fibroid or a soft tissue 
mass, which appeared to be separate from the ovary.  The 
physician noted a cyst on the left ovary and small cysts 
present on the cervix.  

In July 2002, the veteran underwent a total hysterectomy with 
a bilateral salpingoophorectomy.  At the time, the veteran 
was diagnosed as having pelvic pain and bleeding, secondary 
to leiomyomata and adenomyosis.  The physician noted that the 
veteran's "pathology revealed additional adenomatous 
hyperplasia without atypia."  The physician noted that the 
veteran underwent the procedure due to increased bleeding, 
pelvic pain and a fibroid uterus.  Upon the surgical 
procedure, the physician noted that there were several 
intramural and subserosal nodules found on the uterus with a 
"white, whorled, [and] bulging cut surface."  The physician 
also noted a cyst on the right ovary.  
In a January 2006 letter from the veteran's treating 
physician, he noted that he performed a total hysterectomy 
due the veteran's complaints of severe pelvic pain and heavy 
bleeding.  The physician reviewed the veteran's SMRs and 
opined that the veteran's uterine fibroids at least as likely 
as not developed while she was in service, but did not cause 
her problems until after retirement.  The physician noted 
that uterine fibroids can go years without detection and 
detection is dependent upon their size, type and location.  
He further noted that detection can go on for years unless a 
woman undergoes a transvaginal or abdominal ultrasound, which 
the veteran did not undergo while in service.  The physician 
related that fibroid growth rates vary, so his prediction of 
fibroid behavior was difficult, but the intramural and 
subserosal fibroids found on the veteran's uterus were of 
various sizes.  He stated that fibroids can go undetected 
until they begin to cause problems with other organs.  The 
physician referenced the veteran's SMRs in that she 
experienced symptoms associated with uterine fibroids, 
including, pelvic pain, bloating and urinary problems.  

Given the evidence as outlined above, the Board finds that 
the evidence is at least in relative equipoise regarding the 
veteran's uterine fibroids and her subsequent total 
hysterectomy with a bilateral salpingoophorectomy.  There is 
one medical opinion of record linking the veteran's uterine 
fibroids, which led to a total hysterectomy with a bilateral 
salpingoophorectomy, to symptoms complained of in service.  
There is no opinion to the contrary.  Although the veteran 
was not diagnosed as having uterine fibroids while in 
service, she was treated for complaints of pelvic pain, 
irregular menses, heavy bleeding and urinary problems.  
Additionally, during a June 1992 in-service consultation 
regarding the veteran's ovarian cancer risk, the physician 
related that the veteran may have to undergo pelvic 
ultrasounds to monitor her ovary health or may have to 
undergo an oophorectomy in the future.  As a result of her 
continuing pelvic pain and bleeding, the veteran underwent a 
total hysterectomy with a bilateral salpingoophorectomy.  
Therefore, the Board finds the evidence to be in relative 
equipoise as to the origin of her disabilities.  Accordingly, 
reasonable doubt is resolved in the veteran's favor and 
service connection is granted for total hysterectomy with a 
bilateral salpingoophorectomy as having developed as a result 
of uterine fibroids which began in service. 


ORDER

Service connection for a total hysterectomy with a bilateral 
salpingoophorectomy is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


